Citation Nr: 0936149	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.  His awards and decorations include the Combat 
Infantryman Badge (CIB) and the Purple Heart Medal with Oak 
Leaf Cluster, among others.  He served in the Republic of 
Vietnam during the Vietnam War.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran also submitted a Notice of Disagreement (NOD) 
with the RO's denial of his claims for service connection for 
hypertension and a higher initial rating for posttraumatic 
stress disorder (PTSD).  But he did not perfect his appeal of 
these particular claims by filing a timely substantive appeal 
(e.g., VA Form 9 or equivalent statement) after the RO sent 
him an April 2007 Statement of the Case (SOC) concerning 
these claims.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2008).  In this regard, 
the June 2007 VA Form 9 filed by the Veteran did not address 
these particular claims.  Therefore, they are not before the 
Board at this time.  

The Board will go ahead and decide the claims of service 
connection for tinnitus and bilateral hearing loss.  But the 
Board is remanding the claim of service connection for a left 
ankle disorder to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  


FINDINGS OF FACT

1.  There is competent and credible evidence showing that the 
Veteran has tinnitus that is related to acoustic trauma 
during his combat service in Vietnam.  

2.  Although there is evidence of combat-related acoustic 
trauma and hearing loss complaints during service, there is 
no evidence of hearing loss upon separation or within one 
year after service, and there is probative medical evidence 
against a link between the Veteran's current bilateral 
hearing loss disability and his period of active military 
service.   


CONCLUSIONS OF LAW

1.  The Veteran has tinnitus, which was incurred in service 
during combat.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and  sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the tinnitus claim, review of the claims 
folder shows compliance with the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 
2009); See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  In any event, since the Board is granting this 
claim, there is no need to discuss in detail whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102 
(2008).  

With regard to the bilateral hearing claim being denied, 
review of the claims folder also reveals compliance with the 
VCAA.  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March 2006 and 
August 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

In addition, the August 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees that the RO did not provide the Veteran 
with all VCAA notice prior to the July 2006 adverse 
determination on appeal.  But in Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) also clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or 
Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, VA cured the timing notice defect by issuing the 
additional August 2006 VCAA notice letter prior to 
readjudicating the case by way of the April 2007 SOC.  
Therefore, because VA cured the timing error and because the 
claimant did not challenge the sufficiency of the notice, the 
Board has not erred in finding that VA complied with its duty 
to notify.  In essence, the timing defect in the notice has 
been rectified, such that there is no prejudicial error in 
the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  
As such, the Board concludes prejudicial error in the timing 
or content of VCAA notice has not been demonstrated.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, the RO has secured 
service treatment records (STRs) and relevant VA treatment 
records.  The VA also provided the Veteran with a VA 
examination and medical opinion addressing the etiology of 
his bilateral hearing loss and tinnitus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2008).  In addition, the Veteran has also 
submitted several personal statements, private medical 
records, as well as photographs from Vietnam.  There is no 
indication in the claims folder that the Veteran identified 
and authorized VA to obtain any additional private records 
regarding this claim.  Neither the Veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  Thus, as to the hearing loss claim, the 
Board is satisfied that all relevant evidence identified by 
the Veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show  "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as organic diseases of the 
nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As to presumptive service connection, in cases where a 
Veteran asserts service connection for injuries or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under 
certain circumstances, of lay evidence.  If the Veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  While lay statements may be sufficient, under 
section 1154(b), to establish the in-service incurrence of an 
injury or disease, application of the combat presumption 
under this section still does not alter the fundamental 
requirements of also showing a current disability and medical 
nexus to service in order to establish service connection.  
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine 
v. Brown, 9 Vet. App. 521, 523-24 (1996).   

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as too broad 
"too broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Tinnitus

The Veteran contends that he developed tinnitus as the result 
of acoustic trauma during service.  Specifically, he asserts 
his tinnitus began after he sustained perforation of his 
tympanic membrane due to a combat-related injury when his 
vehicle was struck by an enemy mine in Vietnam.  He also 
cites repetitive noise from guns and artillery during service 
as a factor.  See January 2006 claim; April 2006 stressor 
statement with photographs; September 2009 Informal Hearing 
Presentation (IHP).  

STRs and the Veteran's DD Form 214 confirm that the Veteran 
served in Vietnam.  His DD Form 214 reveals a military 
occupational specialty (MOS) of light weapons infantry.  
Service records also reflect awards and decorations including 
the CIB and Purple Heart Medal with Oak Leaf Cluster.  STRs 
document combat-related acoustic trauma to the left tympanic 
membrane as the result of an enemy mine blast in September 
1967.  Moreover, in the July 2006 rating decision on appeal, 
in which the RO granted service connection for PTSD, it 
conceded the Veteran's combat exposure.  Thus, the Board 
presumes that the Veteran engaged in combat in service, such 
that his lay statements and testimony are sufficient to show 
the occurrence of combat-related acoustic trauma and symptoms 
of tinnitus during service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  Although the combat presumption is in 
effect as to the in-service element, the Veteran must still 
present evidence etiologically linking any current tinnitus 
to his acoustic trauma during service.  Dalton, 21 Vet. App. 
at 36-37.  

Post-service, at June 2006 and April 2007 VA audiology 
examinations, the Veteran reported experiencing tinnitus for 
"many years".  Again, the Veteran is competent to report 
in-service and post-service symptoms of tinnitus.  Layno, 6 
Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  In fact, the 
Court has specifically held that tinnitus is a type of 
disorder capable of lay observation and description.  Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, the 
Board finds the Veteran's lay statements are credible for 
purposes of establishing continuity of symptomatology.  Barr, 
21 Vet. App. at 310 (2007).  The examiner noted that the 
tinnitus was "recurrent", occurring once every few months, 
but typically of a short duration.  

As to etiology, in April 2007 the VA examiner opined that 
etiology of the Veteran's tinnitus cannot be determined 
without resorting to mere "speculation."  In this regard, 
an equivocal medical opinion may still be competent, and 
cannot be considered "non-evidence."  Hogan v. Peake, 544 
F.3d 1295 (Fed. Cir. 2008).  An etiological opinion should be 
viewed in its full context and not characterized solely by 
the medical professional's choice of words.  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. 
App. 336, 338 (1997).  The Court has pointed out that an 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

Accordingly, resolving any doubt in the Veteran's favor, the 
Board concludes the evidence supports service connection for 
tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
appeal is granted as to that issue.  

Analysis - Hearing Loss

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

As discussed above, the Veteran dates the onset of his 
bilateral hearing loss to his military service as the result 
of combat-related acoustic trauma, as well the result of  gun 
and artillery noise.  Given his receipt of combat-related 
medals and his MOS, the Board presumes that the Veteran 
engaged in combat in service, such that his lay statements 
and testimony are sufficient to show the occurrence of 
combat-related acoustic trauma and symptoms of hearing loss 
during service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  In fact, after sustaining perforation of the 
tympanic membrane of his left ear in September 1967, STRs 
actually document that the Veteran reported difficulty 
hearing in his left ear.  However, notably, upon separation 
in October 1968, the Veteran denied hearing loss and his 
audiology examination was normal.  

But the Board once again acknowledges that the laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  Ledford, 3 Vet. App. at 89.  In fact, a claimant 
may establish direct service connection for a hearing 
disability initially manifest several years after separation 
from service on the basis of evidence showing that the 
current hearing loss is causally related to injury or disease 
suffered in service.  Hensley, 5 Vet. App. at 164.  See also 
38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  

In this regard, the first - and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, the most recent April 
2007 VA audiology examination revealed bilateral hearing loss 
disability according to the clear, established requirements 
of 38 C.F.R. § 3.385.  The audiogram showed pure tone 
thresholds, in decibels, as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
35
45
45
LEFT
15
15
15
25
55

Thus, the Veteran at the very least has current bilateral 
hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  But the question remains whether this current 
hearing loss is related to acoustic trauma during his 
military service.  

Post-service, the Board notes the first evidence of any 
complaint concerning hearing loss in the claims folder is 
approximately 38 years after discharge.  The Federal Circuit 
Court has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It 
is also remarkable that the Veteran has never specifically 
alleged or discussed continuity of symptoms of hearing loss 
since service.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. 
at 310.  It follows that since there is no objective 
indication of sensorineural hearing loss within one year 
after service, the Veteran is not entitled to application of 
the presumptive provisions either.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Most importantly, with regard to a nexus, there is competent 
evidence of record against a finding of a nexus between the 
Veteran's current bilateral hearing loss and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the 
April 2007 VA examiner opined that the hearing loss found on 
examination was not caused by or the result of the Veteran's 
military service.  The examiner provided several explanations 
for her conclusion.  She reasoned that upon entrance and 
separation, hearing loss levels were normal and unchanged 
even though the Veteran had sustained acoustic trauma during 
service.  In addition, there was no post-service audiometric 
evaluation performed closer to his service period to support 
the presence of hearing loss within a reasonable time after 
separation from service.  As to the Veteran's confirmed in-
service injury, the examiner noted that the tympanic membrane 
does have the ability to heal, which appear to be the case 
with this Veteran.  Moreover, the VA examiner noted that a 
medical study suggests it is "unlikely" that delayed onset 
of hearing loss occurs in a situation such as the Veteran's.  
This study found there was no scientific basis for delayed or 
late onset noise-induced hearing loss.  In cases where 
entrance and separation audiograms were normal, there was no 
scientific basis to conclude that hearing loss that develops 
20 to 30 years after discharge from service is related to 
military service.  The Board finds this opinion is entitled 
to great probative weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  Additionally, unlike the VA 
examiner's speculative opinion as to tinnitus, this medical 
opinion was clear and unequivocal in its assessment.  

The Board emphasizes that although the Veteran is competent 
to report any symptoms of hearing loss he previously or 
currently has, he is not competent to render an opinion as to 
the medical etiology of his current sensorineural hearing 
loss, absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 
F.3d at 1377.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's bilateral hearing loss 
claim.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  





REMAND

Before addressing the merits of the left ankle claim, the 
Board finds that additional development of the evidence 
is required.

The Veteran must be scheduled for a VA examination to obtain 
a medical opinion concerning the etiology of his current left 
ankle disorder on the basis of in-service incurrence.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2008).  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Under McLendon, in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon, 20 Vet. App. at 81-
85.  

In the present case, STRs document that the Veteran reported 
left ankle swelling in September 1967 as the result of 
hitting a mine in a combat-related situation.  He also 
reported pain in the left leg, and scratches on the left leg 
were noted.  In his January 2006 claim, the Veteran reported 
he "sprained" or "twisted" his left ankle in service 
during this incident.  Post-service, a May 2006 VA joint 
examiner provided a diagnosis of a large heel spur of the 
left ankle based on May 2006 X-rays.  But no opinion was 
proffered as to the etiology of this condition.  Based on the 
above evidence and the Court's recent decision in McLendon, a 
VA medical opinion is needed to determine the etiology of his 
left ankle disorder.  Another VA examination is not necessary 
in order to provide this opinion, unless the previous May 
2006 VA examiner is not available, and the new examiner 
believes no examination is necessary.     


Accordingly, the case is REMANDED for the following action:

1.	Request that the May 2006 VA joint 
examiner provide an addendum to her 
previous medical examination.  
Specifically, this VA examiner should 
provide an opinion whether it is at 
least as likely as not (50 percent or 
more probable) that the Veteran's 
current left heel spur is related or 
attributable to the Veteran's 
military service.  In making this 
determination, due to the Veteran's 
confirmed combat, assume that he is 
competent and credible in his 
allegation that he sprained or 
twisted his left ankle in September 
1967 during service.  The claims 
folder must be made available for 
review for the examination and the 
examination report must state whether 
such review was accomplished.  
Another VA examination is not 
necessary in order to provide this 
opinion, unless the previous May 2006 
VA joint examiner is unavailable, and 
a new examiner indicates another 
physical examination is necessary in 
order to adequately answer the 
question posed.  

     The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of that conclusion as it is to 
find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, 
based on the findings on examination 
and information obtained from review 
of the record.  If the examiner is 
unable to provide the requested 
opinion, please expressly indicate 
this and discuss why this is not 
possible or feasible.

2.	Upon completion of this additional 
development, then readjudicate the 
left ankle claim at issue.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


